DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. Applicant argues:
a) However, although Takatori discloses a first EOTF and a second EOTF and that a knee point code is added to metadata (See paragraph [0060] of Takatori), the second 
EOTF is generated by adjusting the first EOTF. For example, paragraph [0060] of Takatori discloses that “[a] Controller 120 may adjust (i.e., tone mapping) a first electro-optical transfer function (EOTF) for converting a code value included in HDR video data into luminance of HDR video so that the HDR video can be displayed by display device 105, thus generating a second EOTF.” Thus, in Takatori, any knee point on the first EOTF is not on the same curve as a knee point on the second EOTF. (Remarks, pages 11-12; emphasis added)
b) Furthermore, in Takatori, only a single knee point is added to metadata. See paragraph [0065] of Takatori. For example, paragraph [0065] of Takatori discloses that 
“(t]he distribution side may generate the histogram of video data and generate knee point code C1 beforehand in the same manner, and add knee point code C1 to metadata  (Remarks, page 12; emphasis added).
c) Accordingly, Takatori is completely silent regarding any metadata including information representative of a first knee point on a tone curve representative of a feature of luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point (Remarks, pg. 12).

Examiner’s Response 
a) The examiner disagrees. Since the applicant is arguing the newly added limitations are not disclosed by the applied reference, see the rejection of claims below. 
b) The claims do not recite more than one knee point code are added to the metadata.  The applicant is therefore arguing something that is not found in the claims. See response to the part (a).
c) The examiner disagrees. Takatori clearly teaches that knee a point code may be included in the video data as a metadata. See, for example, para. [0172]). 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori, US 2020/0410957 A1 in view of Nakajima et al., JP (WO) 2015/174108 A1.

Considering claim 1, the claimed information processing apparatus, comprising:
a metadata generation section (the decoder 102 obtains metadata and decodes the metadata and along with the video data [0044]; obtain video data and metadata S10, Fig.12) configured to generate metadata representative of a feature of a luminance of each picture (obtainer that obtains [from transmission means] HDR video data representing a luminance of each pixel by a code value, Abstract; obtainer 110 [Fig.6] may obtain metadata together with the video data; para. 0126).
In regards to the newly added/amended limitation, “the metadata including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point,” 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing maximum display luminance. Apparently, the placement or depiction of a knee point may be arbitrary as shown for example in Figures 6-7, 9-11 (instant application). Furthermore, Takatori also discloses that MaxCLL and the knee point may be generated on the distribution side beforehand and transmitted as metadata See paragraphs 0073-75).
Nevertheless, Nakajima teaches communication apparatus for transmitting and receiving data, more particularly to an uncompressed image data transmitted via a digital interface such as HDMI (Abstract). The reference teaches that knee conversion and the knee point is set lower than the desired maximum brightness level [0113].  Specifically, Nakajima discloses Fig. 21 which shows three knee points on the same tone 

As to Claim 2, the information processing apparatus according to claim 1, wherein the metadata generation section generates the metadata that describes two pieces of point information each representative of the first knee point and the second knee point (the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7; see, para. 0060).

As to Claim 6, the information processing apparatus according to claim 1, wherein
one knee point of either the first knee point or the second knee point is represented by Knee point of Dynamic metadata prescribed by SMPTE2094-40 and the other knee point is represented using Distribution max rgb percentages and Distribution max rgb percentiles of the Dynamic metadata (the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7; See, para. 0060). See also, para. 0060 the SMPTE2084 Standard).

Regarding claim 7, see the rejection of claim 1. 
Regarding claim 8, see the rejection of claim 1. 
Regarding claim 9, see the rejection of claim 1. 

As to claim 10, the image processing apparatus according to claim 9, wherein the first knee point and the second knee point are individually represented by two pieces of point information described in the metadata (the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7; see, para. 0060).

In regards to claim 14, the image processing apparatus according to claim 9, wherein one knee point of either the first knee point or the second knee point is represented by Knee point of Dynamic metadata prescribed by SMPTE2094-40 and the other knee point is represented using Distribution max rgb percentages and Distribution max rgb percentiles of the Dynamic metadata (See para. 0060 and the SMPTE2084 Standard; the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7).

Claim 15 is method claim of claim 1 and, therefore, claim 15 is rejected for the same reasons as in claim 1. 

Regarding claim 16, see the rejection of claim 1. 
Regarding claim 17, see the rejection of claim 1. 

Claim 18 is a method claim of claim 17 and, therefore, claim 18 is rejected for the same reasons as in claim 17. 

Regarding claim 19, see the rejection of claim 17. 


Claims 1-2, 6-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori, US 2020/0410957 A1 in view of Hirota et al. US 2019/0335149 A1.

Considering claim 1, the claimed information processing apparatus, comprising:
a metadata generation section (the decoder 102 obtains metadata and decodes the metadata and along with the video data [0044]; obtain video data and metadata S10, Fig.12) configured to generate metadata representative of a feature of a luminance of each picture (obtainer that obtains [from transmission means] HDR video data representing a luminance of each pixel by a code value, Abstract; obtainer 110 [Fig.6] may obtain metadata together with the video data; para. 0126).
In regards to the newly added/amended limitation, “the metadata including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point,” 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing maximum display luminance. Apparently, the placement or depiction of a knee point may be arbitrary as shown for example in Figures 6-7, 9-11 (instant application). Furthermore, Takatori also discloses that MaxCLL and the knee point may be generated on the distribution side beforehand and transmitted as metadata See paragraphs 0073-75).
 	Hirota discloses a tone mapping processor (i) performs first tone mapping using first conversion characteristics when first luminance characteristics exceed a predetermined threshold value, and (ii) performs second tone mapping using second conversion characteristics when the first luminance characteristics are less than or equal 
Figures 17-20 depict various methods including placing the knee point at 100 nit and a second knee point at 100 (DPB). Furthermore, Fig.22 illustrates several knee points, first (minimum) knee point, upper limit of knee point and knee_end (conversion point) at various points of the output and on the same tone curve. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference by providing the teaching of Hirota for the purpose of obtaining accurate distribution of metadata information representing lower and upper luminance data on the same tone map/curve. 
a software generation section configured to generate software including the metadata to be used in luminance adjustment of the picture (controller 120 [Fig.6]; the functions of the display apparatus 100 may be implemented by software, para. 0045);
Regarding the newly added limitation “wherein the metadata generation section and the software generation section are each implemented via at least one processor,” it would be obvious to the skilled in the art.
Takatori discloses control circuit 103 (Fig.3) and controller 120 (Fig.6) and teaches that the functions of the display apparatus 100 may be implemented by software (para. [0045]). Controller 120 controls knee point code and delta point code generation, as well as the functions of the region extractor 150, adjustor and converter 170 (See at least paragraphs 0058, 60, 62, 64-65, 67-68, 70 and 72). Takatori discloses a separate Nerwin v. Erilichman, 168 USPW 177 and In re Larson, 144, USPW 347 (CCPA 1965).  Because doing so would be disadvantageous and would not enhance or improve the invention. Instead it would add more cost, space and complexity. Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to incorporate a single controller or processor to perform all functions in order to avoid adding more cost/space. 

As to Claim 2, the information processing apparatus according to claim 1, wherein the metadata generation section generates the metadata that describes two pieces of point information each representative of the first knee point and the second knee point (the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7; see, para. 0060).

As to Claim 6, the information processing apparatus according to claim 1, wherein
one knee point of either the first knee point or the second knee point is represented by Knee point of Dynamic metadata prescribed by SMPTE2094-40 and the other knee point the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7; See, para. 0060). See also, para. 0060 the SMPTE2084 Standard).

Considering claim 7, an information processing method by an information processing apparatus, comprising: 
generating metadata representative of a feature of a luminance of each picture, the metadata including information representative of a first knee point and information representative of a second knee point on a lower luminance side than the first knee point on a tone curve representative of the feature of the luminance (obtainer that obtains [from transmission means] HDR video data representing a luminance of each pixel by a code value, Abstract; obtainer 110 [Fig.6] may obtain metadata together with the video data; para. 0126).
In regards to the newly added/amended limitation, “the metadata including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point,” 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing 
 	Hirota discloses a tone mapping processor (i) performs first tone mapping using first conversion characteristics when first luminance characteristics exceed a predetermined threshold value, and (ii) performs second tone mapping using second conversion characteristics when the first luminance characteristics are less than or equal 
to the predetermined threshold value (Abstract). Figures 17-20 depict various methods including placing the knee point at 100 nit and a second knee point at 100 (DPB). Furthermore, Fig.22 illustrates several knee points, first (minimum) knee point, upper limit of knee point and knee_end (conversion point) at various points of the output and on the same tone curve. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference by providing the teaching of Hirota for the purpose of producing accurate and/or desired distribution of metadata information representing lower, medium and upper luminance data on the same tone map/curve. 
controller 120, Fig.6; the functions of the display apparatus 100 may be implemented by software, para. 0045);
Regarding the newly added limitation “wherein the metadata generation section and the software generation section are each implemented via at least one processor,”  Takatori discloses control circuit 103 (Fig.3) and controller 120 (Fig.6) and teaches that the functions of the display apparatus 100 may be implemented by software (para. [0045]). Controller 120 controls knee point code and delta point code generation, as well as the functions of the region extractor 150, adjustor and converter 170 (See at least paragraphs 0058, 60, 62, 64-65, 67-68, 70 and 72). Takatori discloses a separate processor for each module as shown above. However, when one element such as the controller 120 would perform the required functions there would be no need to separate the element (controller/processor) by adding another element (controller/processor) for the same functions. See, Nerwin v. Erilichman, 168 USPW 177 and In re Larson, 144, USPW 347 (CCPA 1965).  Because doing so would be disadvantageous and would not enhance or improve the invention. Instead it would add more cost, space and complexity. Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to incorporate a single controller or processor to perform all functions in order to avoid adding more cost/space. 

Regarding claim 8, a non-transitory computer-readable medium having embodied thereon a program which when executed by a computer causes the computer to execute an information processing method, the method comprising: 
“the metadata including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point. 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing maximum display luminance. Apparently, the placement or depiction of a knee point may be arbitrary as shown for example in Figures 6-7, 9-11 (instant application). Furthermore, Takatori also discloses that MaxCLL and the knee point may be generated on the distribution side beforehand and transmitted as metadata See paragraphs 0073-75).
 	Hirota discloses a tone mapping processor (i) performs first tone mapping using first conversion characteristics when first luminance characteristics exceed a predetermined threshold value, and (ii) performs second tone mapping using second conversion characteristics when the first luminance characteristics are less than or equal 

Regarding the newly added limitation “wherein the metadata generation section and the software generation section are each implemented via at least one processor,” it would be obvious to the skilled in the art.
Takatori discloses control circuit 103 (Fig.3) and controller 120 (Fig.6) and teaches that the functions of the display apparatus 100 may be implemented by software (para. [0045]). Controller 120 controls knee point code and delta point code generation, as well as the functions of the region extractor 150, adjustor and converter 170 (See at least paragraphs 0058, 60, 62, 64-65, 67-68, 70 and 72). Takatori discloses a separate processor for each module as shown above. However, when one element such as the controller 120 would perform the required functions there would be no need to separate the element (controller/processor) by adding another element Nerwin v. Erilichman, 168 USPW 177 and In re Larson, 144, USPW 347 (CCPA 1965).  Because doing so would be disadvantageous and would not enhance or improve the invention. Instead it would add more cost, space and complexity. Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to incorporate a single controller or processor to perform all functions in order to avoid adding more cost/space. 

Regarding claim 9, the claimed image processing apparatus, comprising:
a communication section configured to receive pictures outputted from an information processing apparatus and metadata added to each of the pictures and representative of a feature of a luminance (distribution side apparatus 200, transmits video and metadata through the transmission means to display apparatus 100, Figures 1-4);
a signal processing section configured to adjust the luminance of the picture on a basis of the metadata (obtainer that obtains [from transmission means] HDR video data representing a luminance of each pixel by a code value, Abstract; obtainer 110 [Fig.6] may obtain metadata together with the video data; para. 0126).
In regards to the newly added/amended limitation, “the metadata including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point,” 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing maximum display luminance. Apparently, the placement or depiction of a knee point may be arbitrary as shown for example in Figures 6-7, 9-11 (instant application). Furthermore, Takatori also discloses that MaxCLL and the knee point may be generated on the distribution side beforehand and transmitted as metadata See paragraphs 0073-75).
 	Hirota discloses a tone mapping processor (i) performs first tone mapping using first conversion characteristics when first luminance characteristics exceed a predetermined threshold value, and (ii) performs second tone mapping using second conversion characteristics when the first luminance characteristics are less than or equal 
to the predetermined threshold value (Abstract). Figures 17-20 depict various methods including placing the knee point at 100 nit and a second knee point at 100 (DPB). Furthermore, Fig.22 illustrates several knee points, first (minimum) knee point, upper limit of knee point and knee_end (conversion point) at various points of the output and on the same tone curve. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference by providing the teaching of Hirota for the purpose of producing the accurate distribution 
Regarding the newly added limitation “wherein the metadata generation section and the software generation section are each implemented via at least one processor,” it would be obvious to the skilled in the art.
Takatori discloses control circuit 103 (Fig.3) and controller 120 (Fig.6) and teaches that the functions of the display apparatus 100 may be implemented by software (para. [0045]). Controller 120 controls knee point code and delta point code generation, as well as the functions of the region extractor 150, adjustor and converter 170 (See at least paragraphs 0058, 60, 62, 64-65, 67-68, 70 and 72). Takatori discloses a separate processor for each module as shown above. However, when one element such as the controller 120 would perform the required functions there would be no need to separate the element (controller/processor) by adding another element (controller/processor) for the same functions. See, Nerwin v. Erilichman, 168 USPW 177 and In re Larson, 144, USPW 347 (CCPA 1965).  Because doing so would be disadvantageous and would not enhance or improve the invention. Instead it would add more cost, space and complexity. Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to incorporate a single controller or processor to perform all functions in order to avoid adding more cost/space.  
10, the image processing apparatus according to claim 9, wherein the first knee point and the second knee point are individually represented by two pieces of point information described in the metadata (the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7; see, para. 0060).

In regards to claim 14, the image processing apparatus according to claim 9, wherein one knee point of either the first knee point or the second knee point is represented by Knee point of Dynamic metadata prescribed by SMPTE2094-40 and the other knee point is represented using Distribution max rgb percentages and Distribution max rgb percentiles of the Dynamic metadata (See para. 0060 and the SMPTE2084 Standard; the knee point code having maximum code value [Fig.8] and a second knee point having lower luminance that the 1st EOTF curve at C5, Fig.7).

Claim 15 is method claim of claim 1 and, therefore, claim 15 is rejected for the same reasons as in claim 1. 

Considering claim 16, a non-transitory computer-readable medium having embodied thereon a program which when executed by a computer causes the computer to execute an information processing method, the method comprising: 
distribution side apparatus 200, transmits video and metadata through the transmission means to display apparatus 100, Figures 1-4)…and adjusting the luminance of the picture on a basis of the meta data (obtainer that obtains [from transmission means] HDR video data representing a luminance of each pixel by a code value, Abstract; obtainer 110 [Fig.6] may obtain metadata together with the video data; para. 0126).
 In regards to the newly added/amended limitation, “the metadata including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point,” 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing maximum display luminance. Apparently, the placement or depiction of a knee point may be arbitrary as shown for example in Figures 6-7, 9-11 (instant application). Furthermore, Takatori also discloses that MaxCLL and the knee point may be generated on the distribution side beforehand and transmitted as metadata See paragraphs 0073-75).

to the predetermined threshold value (Abstract). Figures 17-20 depict various methods including placing the knee point at 100 nit and a second knee point at 100 (DPB). Furthermore, Fig.22 illustrates several knee points, first (minimum) knee point, upper limit of knee point and knee_end (conversion point) at various points of the output and on the same tone curve. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference by providing the teaching of Hirota for the purpose of obtaining accurate, desired distribution of metadata information representing lower and upper luminance data on the same tone map/curve. 

Considering claim 17, an information processing apparatus, comprising:
an output controlling section configured to add, to each of pictures for which luminance adjustment is to be performed by a display apparatus,…, and output each of the pictures to which the metadata is added to the display apparatus (obtainer that obtains [from transmission means] HDR video data representing a luminance of each pixel by a code value, Abstract; obtainer 110 [Fig.6] may obtain metadata together with the video data; para. 0126).
In regards to the newly added/amended limitation, “metadata representative of a feature of a luminance and including information representative of a first knee point on a tone curve representative of the feature of the luminance and information representative of a second knee point on the tone curve on a lower luminance side than the first knee point,” 
Takatori is not entirely silent and discloses on Fig.9 for example a knee point (knee point or less is unchanged (linear)) and another knee point at maxCLL showing maximum display luminance. Apparently, the placement or depiction of a knee point may be arbitrary as shown for example in Figures 6-7, 9-11 (instant application). Furthermore, Takatori also discloses that MaxCLL and the knee point may be generated on the distribution side beforehand and transmitted as metadata See paragraphs 0073-75).
 	Hirota discloses a tone mapping processor (i) performs first tone mapping using first conversion characteristics when first luminance characteristics exceed a predetermined threshold value, and (ii) performs second tone mapping using second conversion characteristics when the first luminance characteristics are less than or equal 
to the predetermined threshold value (Abstract). Figures 17-20 depict various methods including placing the knee point at 100 nit and a second knee point at 100 (DPB). 
Regarding the newly added limitation “wherein the output controlling section is implemented via at least one processor.” (Takatori discloses control circuit 103 (Fig.3) and controller 120 (Fig.6) and teaches that the functions of the display apparatus 100 may be implemented by software (para. [0045]). Controller 120 controls knee point code and delta point code generation, as well as the functions of the region extractor 150, adjustor and converter 170 (See at least paragraphs 0058, 60, 62, 64-65, 67-68, 70 and 72). 

Claim 18 is a method claim of claim 17 and, therefore, claim 18 is rejected for the same reasons as in claim 17. 

Regarding claim 19, see the rejection of claim 17. 


Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
December 7, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422